DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In reply to the Restriction Requirement dated March 24, 2022, Applicant elects, without traverse, Group I, claims 1-8 in a response dated 05/23/2022.

Status of the Claims
Claims 17-21 have been canceled, and claim 14 has been amended.  Claims 1-16 are pending. 

Claim Objections
Claims 6, 14 objected to because of the following informalities:  
Claims recite limitation "the proportion".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant – a proportion –.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2014/0259138) in view of Mozer (US 2002/0194003).

	Regarding claim 1, Fu teaches a method of building a database in which voice signals match texts, the method comprising: 
providing a captcha-purposed voice signal including a first voice signal matched with a first text and a second voice signal matched with no text ([0054], [0056], [0059], [0061]); 
sending a request for a first input text and a second input text for the captcha-purposed voice signal ([0082], [0088]-[0089], [0095]-[0096], [0098]); 
based on confirming that the first input text and the second input text are received, comparing the first text with the first input text ([0097], [0103], [0124]); and 
based on confirming that the first text is identical to the first input text, matching the second voice signal with the second input text ([0110], [0151]) 

Fu does not explicitly teach, however Mozer discloses storing the match ([0039]-[0041]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Fu to include storing the match as disclosed by Mozer.  Doing so would achieve a multiplicative increase in security confidence (Mozer [0037]).
Regarding claim 2, Fu teaches the method of claim 1, wherein providing the captcha-purposed voice signal is provided upon preventing auto-registration in a website (Fu [0009] “CAPTCHA that … prevent a malicious computer program from registering or logging on”). 

Regarding claim 3, Fu teaches the method of claim 1, wherein providing the captcha-purposed voice signal includes setting a random order in which the first voice signal and the second voice signal are provided (Fu [0069], [0089], [0131]-[0132], Mozer [0026]).

Regarding claim 4, Fu teaches the method of claim 1, wherein the second voice signal includes logging data for a website or a speech recognition electronic device (Fu [0108], Mozer [0053]).

Regarding claim 5, Fu teaches the method of claim 1, wherein matching the second voice signal with the second input text and storing the match includes: 
determining a reliability of the second input text (Mozer [0041], [0047]-[0048]); and 
based on the reliability being a predetermined level or more, matching the second voice signal with the second input text (Fu [0097], [0103], [0124], Mozer [0052], [0054]).

Regarding claim 9, Fu teaches a method of building a database in which voice signals match texts, the method comprising: providing a captcha-purposed text including a first text matched with a first voice signal and a second text matched with no voice signal  ([0054], [0056], [0059], [0061]); sending a request for a first input voice signal and a second input voice signal for the captcha-purposed text ([0082], [0088]-[0089], [0095]-[0096], [0098]); comparing the first voice signal with the first input voice signal: and based on the first voice signal being identical to the first input voice signal ([0097], [0103], [0124]), matching the second text with the second input voice signal ([0110], [0151]) 
Fu does not explicitly teach, however Mozer discloses storing the match ([0039]-[0041]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Fu to include storing the match as disclosed by Mozer.  Doing so would achieve a multiplicative increase in security confidence (Mozer [0037]).

Regarding claim 10, Fu teaches the method of claim 9, wherein providing the captcha-purposed text is provided upon preventing auto-registration in a website (Fu [0009] “CAPTCHA that … prevent a malicious computer program from registering or logging on”).

Regarding claim 11, Fu teaches the method of claim 9, wherein providing the captcha-purposed text includes setting a random order in which the first text and the second text are provided (Fu [0069], [0089], [0131]-[0132], Mozer [0026]).

Regarding claim 12, Fu teaches the method of claim 9, wherein the second text includes logging data for a website (Fu [0103], [0133]).

Regarding claim 13, Fu teaches the method of claim 9, wherein matching the second text with the second input voice signal and storing the match includes: determining a reliability of the second input voice signal (Mozer [0041], [0047]-[0048]); and based on the reliability being a predetermined level or more, matching the second text with the second input voice signal (Fu [0097], [0103], [0124], Mozer [0052], [0054]).

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu as modified and in further view of Cherukuri et al. (US 10,685,652).

Regarding claim 6, Fu teaches the method of claim 5, wherein determining the reliability of the second input text further includes: 
gathering a plurality of second input texts matched with the second voice signal (Fu [0097]-[0098], [0104], [0133]); 
classifying the plurality of second input texts 
Fu does not explicitly teach, however Cherukuri discloses gathering a plurality of second input texts matched with the second voice signal (C23L24-33); classifying the plurality of second input texts among a same texts (C26L19-36); and based on confirming that the proportion of the same texts among the plurality of second input texts is a preset threshold or more, determining that the reliability of the same texts is a predetermined level or more (C19L44-60, 65-67 – C20L1-12, C23L34-53). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Fu to include storing the match as disclosed by Cherukuri.  Doing so would help analyze a meaning of user speech and determines how to respond to the user speech (Cherukuri C22L41-44).

Regarding claim 14, Fu teaches the method of claim 13, wherein determining the reliability of the second input voice signal further includes: gathering a plurality of second input voice signals matched with the second text (Fu [0097]-[0098], [0104], [0133]); classifying the plurality of second input voice signals 
Fu does not explicitly teach, however Cherukuri discloses gathering a plurality of second input voice signals matched with the second text (C23L24-33); classifying the plurality of second input voice signals among same voice signals (C26L19-36); and based on confirming that the proportion of the same voice signals among the plurality of second input voice signals is a preset threshold or more, determining that the reliability of the same voice signals is a predetermined level or more (C19L44-60, 65-67 – C20L1-12, C23L34-53).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Fu to include storing the match as disclosed by Cherukuri.  Doing so would help analyze a meaning of user speech and determines how to respond to the user speech (Cherukuri C22L41-44).

Claims 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu as modified and in further view of Cirik et al. (US 2020/0045745).

Regarding claim 7, Fu does not explicitly teach, however Cirik discloses the method of claim 5, wherein determining the reliability of the second input text further includes receiving, from a network, downlink control information (DCI) used for scheduling transmission of the texts and wherein the voice signals or the texts are transmitted to the network based on the DCI ([0096]-[0097]).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fu to use DCl in the device disclosed by Cirik. The motivation would have been to transfer data on the scheduled time (Cirik [0098]).

Regarding claim 8, Fu does not explicitly teach, however Cirik discloses the method of claim 7, wherein determining the reliability of the second input text further includes performing an initial access procedure with the network based on a synchronization signal block (SSB) ([0190]), wherein the texts are transmitted to the network via a physical uplink shared channel (PUSCH) ([0099]) and wherein demodulation-reference signals (DM- RSs) of the SSB and the PUSCH are quasi co-located (QCL) for QCL type D ([0087]-[0088], [0104]).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fu to use Cirik’s network. The motivation would have been to transfer data on the scheduled time (Cirik [0098]).

Regarding claim 15, Fu does not explicitly teach, however Cirik discloses the method of claim 13. wherein determining the reliability of the second input voice signal further includes receiving, from a network, downlink control information (DCI) used for scheduling transmission of the voice signals, and wherein the voice signals are transmitted to the network based on the DCI ([0096]-[0097]).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fu to use Cirik’s network. The motivation would have been to transfer data on the scheduled time (Cirik [0098]).

Regarding claim 16, Fu does not explicitly teach, however Cirik discloses the method of claim 15, wherein determining the reliability of the second input voice signal further includes performing an initial access procedure with the network based on a synchronization signal block (SSB) ([0190]), wherein the voice signals are transmitted to the network via a physical uplink shared channel (PISCH), and wherein demodulation-reference signals (DM-RSs) of the SSB and the PUSCI are quasi co-located (QCL) for QCL type D ([0087]-[0088], [0104]).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Fu to use Cirik’s network. The motivation would have been to transfer data on the scheduled time (Cirik [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	May 31, 2022